UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6905



CLAUDIE RAY COX, JR.,

                                              Plaintiff - Appellant,

          versus


GREG GASKINS,

                                               Defendant - Appellee,
          and


WAYNE MELTON, Investigator; ALLEN JORDAN;
WAYLAND J. SERMONS, JR.; DENNIS M. KILCOYNE;
BARRY PURSER; DONNIE RAY MUTHERSPAW,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-936-H-5)


Submitted:   September 9, 2003            Decided:   October 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claudie Ray Cox, Jr., Appellant Pro Se. Mark Allen Davis, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Claudie Ray Cox, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See Cox v.

Gaskins, No. CA-01-936-H-5 (E.D.N.C. June 2, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2